   Case: 2:20-cv-00031-JMB Doc. #: 5 Filed: 08/27/20 Page: 1 of 9 PageID #: 40




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

JOSHUA MCFERRIN,                                   )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 2:20-cv-31-JMB
                                                   )
CORIZON HEALTH, et al.,                            )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Joshua McFerrin, an inmate at

the Northeast Correctional Center (“NECC”), for leave to commence this civil action without

prepaying fees or costs. Having reviewed the motion and the financial information submitted in

support, the Court has determined to grant the motion, and assess an initial partial filing fee of

$47.44. Additionally, for the reasons discussed below, the Court will give plaintiff the opportunity

to file an amended complaint.

                                           28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s account,

or (2) the average monthly balance in the prisoner’s account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month’s income credited to his account. 28 U.S.C. § 1915(b)(2). The
   Case: 2:20-cv-00031-JMB Doc. #: 5 Filed: 08/27/20 Page: 2 of 9 PageID #: 41




agency having custody of the prisoner will forward these monthly payments to the Clerk of Court

each time the amount in the account exceeds $10.00, until the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account statement showing

average monthly deposits in the amount of $237.18 and an average monthly balance of $33.51.

The Court will therefore assess an initial partial filing fee of $47.44, which is twenty percent of

plaintiff’s average monthly deposit.

                                 Legal Standard on Initial Review

        This Court is required to dismiss a complaint filed in forma pauperis if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does not

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

        A claim is facially plausible when the plaintiff “pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible claim for

relief is a context-specific task that requires the reviewing court to draw upon judicial experience

and common sense. Id. at 679. The court must assume the veracity of well-pleaded facts, but need

not accept as true “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone
                                                   2
   Case: 2:20-cv-00031-JMB Doc. #: 5 Filed: 08/27/20 Page: 3 of 9 PageID #: 42




v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff filed the complaint pursuant to 42 U.S.C. § 1983 against Corizon Health, Inc., Dr.

Unknown Lovelace, Dr. J. Cofield, Dr. Unknown Stevenson, Dr. Unknown McCullum, “Medical

Director N.E.C.C.,” Nurse Regina Goings, and Nurse Unknown Bredeman. Plaintiff states he sues

Lovelace, Cofield, Stevenson, McCullum, Bredeman, and Goings in their individual capacities.

He does not specify the capacity in which he sues “Medical Director N.E.C.C.”. The complaint is

organized into sections, including sections titled “Facts” and “Claims for Relief.” In the section

titled “Facts,” plaintiff describes his medical condition, and alleges he received inadequate medical

care. Condensed and summarized, his allegations are as follows.

       While housed at the Bonne Terre Correctional Center, plaintiff experienced severe pain in

his side, and he had acid reflux and began vomiting blood. He was examined by a doctor who

noted plaintiff had an elevated right lung and fractured ribs, and recommended that plaintiff

undergo evaluation of his gall bladder. Shortly thereafter, plaintiff was transferred to NECC.

       On January 7, 2019, plaintiff sought treatment at NECC for his symptoms. He was seen on

different occasions by nurses who examined him, gave him medication, and scheduled him to see

a doctor at a later date. Plaintiff continued to have symptoms and was again seen by nurses who

examined him and/or gave him medication. One nurse speculated that plaintiff’s symptoms




                                                 3
   Case: 2:20-cv-00031-JMB Doc. #: 5 Filed: 08/27/20 Page: 4 of 9 PageID #: 43




indicated a failing gall bladder. On January 15, 2019 plaintiff was called to the pharmacy to retrieve

a prescription for Zantac.

       Plaintiff complains he did not see a doctor until January 16, 2019, at which time he saw

Dr. McCullum. Dr. McCullum examined plaintiff and told him his symptoms could be caused by

different things. He prescribed a course of Zantac and arranged a follow-up visit. On January 21,

2019, plaintiff provided blood and urine samples for testing. The next day, plaintiff saw Nurse

Practitioner Crouch, who recommended an ultrasound of plaintiff’s kidneys, gall bladder and liver.

       For approximately six months, plaintiff tried in vain to obtain the ultrasound. He describes

several medical visits in which he underwent evaluation, was given medications, and underwent

laboratory testing that yielded normal results. He describes conversations with different people

regarding the necessity of the ultrasound, and arguments between himself and Dr. McCullum about

ordering it. He complains that Dr. McCullum initially opined that ultrasound was not indicated,

but at a later medical visit decided to order it. Ultimately, the ultrasound was performed on August

5, 2019, and plaintiff saw Dr. McCullum afterward. Dr. McCullum reported that the ultrasound

results were negative, and showed no problems with plaintiff’s kidneys or gall bladder. Dr.

McCullum recommended that plaintiff undergo further laboratory tests.

       From September to October, 2019, plaintiff provided medical staff with samples for testing,

but received no results. Plaintiff spoke to Bredeman, who told him that someone had “dropped the

ball,” and plaintiff would be required to provide new samples. On December 8, 2019, plaintiff’s

mother called Bredeman to inquire why plaintiff had not seen a doctor, and Bredeman advised that

plaintiff had been inadvertently omitted from the list.

       Four days later, on December 12, 2019, plaintiff saw Dr. Stevenson, who examined him

and ordered testing. The testing revealed a Helicobacer Pylori (“H. Pylori”) infection, and Dr.



                                                  4
   Case: 2:20-cv-00031-JMB Doc. #: 5 Filed: 08/27/20 Page: 5 of 9 PageID #: 44




Stevenson ordered antibiotic therapy. It is unclear whether plaintiff was given the antibiotic

therapy. On January 17, 2020, plaintiff underwent radiological testing that was negative. A prison

official told plaintiff’s mother that a CT scan had been recommended, but on February 4, 2020 Dr.

Stevenson said the request had been denied. Plaintiff does not include factual allegations regarding

Lovelace, Cofield, Goings, or “Medical Director N.E.C.C.”

       In the section of the complaint titled “Claims for Relief,” plaintiff claims that the

defendants were deliberately indifferent to his serious medical needs, in violation of his Eighth

Amendment rights, because they failed “to provide for correct and accurate diagnosis of plaintiff’s

sever [sic] medical conditions (still undiagnosed).” He also claims they failed to provide

“necessary treatment,” but he does not identify treatment that has been withheld. Plaintiff also

claims the defendants are liable to him for failing to arrange for evaluation and testing by outside

specialists, who would be able to provide an accurate diagnosis. Plaintiff claims the defendants

were negligent and careless, and caused him to suffer by failing to “timely and accurately”

diagnose him. He also claims that the policy of Corizon to refuse or delay treatment constitutes

deliberate indifference.

                                             Discussion

       The Eighth Amendment requires that inmates be provided with adequate medical care.

Estelle v. Gamble, 429 U.S. 97, 103 (1976), Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011).

To prevail on an Eighth Amendment claim premised upon inadequate medical care, a plaintiff

must show that the defendant was deliberately indifferent to his serious medical needs. Schaub,

638 F.3d at 914. This requires the plaintiff to first show that objectively, he suffered from a “serious

medical need,” which is “one that has been diagnosed by a physician as requiring treatment, or

one that is so obvious that even a layperson would easily recognize the necessity for a doctor’s



                                                   5
   Case: 2:20-cv-00031-JMB Doc. #: 5 Filed: 08/27/20 Page: 6 of 9 PageID #: 45




attention.” Camberos v. Branstad, 73 F.3d 174, 176 (8th Cir. 1995) (internal citation omitted).

Second, the plaintiff must show that subjectively, the defendant actually knew of, and yet

deliberately disregarded, that need. Schaub, 638 F.3d at 914.

       Deliberate indifference may be found when prison officials intentionally deny or delay

access to medical care. Estelle, 429 U.S. at 104–05. When a delay in treatment is the alleged

constitutional violation, the objective severity of the deprivation is measured by reference to the

effect of the delay in treatment. Jackson v. Riebold, 815 F.3d 1114, 1120 (8th Cir. 2016) (quoting

Laughlin v. Schriro, 430 F.3d 927, 929 (8th Cir. 2005)). Deliberate indifference may also be found

where medical care is so inappropriate as to show intentional mistreatment. Fourte v. Faulkner

County, Ark., 746 F.3d 384, 387 (8th Cir. 2014). However, deliberate indifference may not be

found where there is merely a negligent failure to diagnose or treat a condition. Bender v. Regier,

385 F.3d 1133, 1337 (8th Cir. 2004).

       In the case at bar, while plaintiff’s allegations establish that he had a serious medical need,

they do not establish that any defendant was deliberately indifferent to such need. While plaintiff

appears to indicate that antibiotic therapy was not started immediately, it is unclear whether

plaintiff intends to claim that such therapy was unconstitutionally delayed or denied. Plaintiff also

mentions that a request for a CT scan was denied, but he alleges no facts from which the Court can

discern a claim based upon such denial. Plaintiff does clearly allege that Drs. McCullum and

Stevenson negligently failed to diagnose his condition. However, such allegations do not state a

claim under the Eighth Amendment. See id. Similarly, plaintiff’s allegations against Bredeman do

not describe conduct that invades a federally-protected right. The Court therefore concludes that

plaintiff has failed to state a claim upon which relief may be granted against Dr. McCullum, Dr.

Stevenson, and Bredeman.



                                                 6
   Case: 2:20-cv-00031-JMB Doc. #: 5 Filed: 08/27/20 Page: 7 of 9 PageID #: 46




       Plaintiff has also named Lovelace, Cofield, Goings, and “Medical Director N.E.C.C.” as

defendants in this action, and he claims they are liable to him. However, he does not allege that

they engaged in any misconduct. See Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) (“Where

a complaint alleges no specific act or conduct on the part of the defendant and the complaint is

silent as to the defendant except for his name appearing in the caption, the complaint is properly

dismissed, even under the liberal construction to be given pro se complaints”); see also Krych v.

Hvass, 83 F. App’x 854, 855 (8th Cir. 2003) (affirming dismissal of pro se complaint against

defendants who were merely listed as defendants in the caption and there were no allegations of

constitutional harm against them). Finally, because plaintiff’s allegations fall short of alleging a

constitutional violation, there can be no claim against Corizon for any policies leading to one.

       In consideration of plaintiff’s pro se status, the Court will allow him to file an amended

complaint. Plaintiff is advised that the amended complaint will replace the original. See In re

Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005) (“It

is well-established that an amended complaint supersedes an original complaint and renders the

original complaint without legal effect”). Plaintiff must type or neatly print the amended complaint

on the Court’s prisoner civil rights complaint form, which will be provided to him. See E.D. Mo.

L.R. 2.06(A) (“All actions brought by self-represented plaintiffs or petitioners should be filed on

Court-provided forms where applicable.”).

       In the “Caption” section of the complaint form, plaintiff should write the name of the

person he intends to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the

parties”). Plaintiff must avoid naming anyone as a defendant unless that person is directly related

to his claim. Plaintiff must also specify the capacity in which he intends to sue the defendant. In

the “Statement of Claim” section, plaintiff should begin by writing the defendant’s name. In



                                                 7
   Case: 2:20-cv-00031-JMB Doc. #: 5 Filed: 08/27/20 Page: 8 of 9 PageID #: 47




separate, numbered paragraphs under that name, plaintiff should set forth a short and plain

statement of the facts that support his claim or claims against that defendant. See Fed. R. Civ. P.

8(a). Each averment must be simple, concise, and direct. See id. Plaintiff must state his claims in

numbered paragraphs, and each paragraph should be “limited as far as practicable to a single set

of circumstances.” See Fed. R. Civ. P. 10(b). If plaintiff names a single defendant, he may set forth

as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a). If plaintiff names more

than one defendant, he should only include claims that arise out of the same transaction or

occurrence, or simply put, claims that are related to each other. See Fed. R. Civ. P. 20(a)(2).

       It is important that plaintiff allege facts explaining what the defendant did to violate his

rights. See Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (citations omitted) (“Liability

under § 1983 requires a causal link to, and direct responsibility for, the deprivation of rights.”).

Plaintiff must explain the role of the defendant, so that the defendant will have notice of what he

or she is accused of doing or failing to do. See Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d

843, 848 (8th Cir. 2014) (stating that the essential function of a complaint “is to give the opposing

party fair notice of the nature and basis or grounds for a claim.”). Furthermore, the Court

emphasizes that the “Statement of Claim” requires more than “labels and conclusions or a

formulaic recitation of the elements of a cause of action.” See Neubauer v. FedEx Corp., 849 F.3d

400, 404 (8th Cir. 2017).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion seeking leave to commence this action

without prepaying fees or costs (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $47.44 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to



                                                 8
   Case: 2:20-cv-00031-JMB Doc. #: 5 Filed: 08/27/20 Page: 9 of 9 PageID #: 48




“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint within thirty

(30) days from the date of this Order.

       Plaintiff’s failure to timely comply with this order may result in the dismissal of this

case, without prejudice and without further notice.

       Dated this 27th day of August, 2020.



                                                  /s/John M. Bodenhausen
                                                  JOHN M. BODENHAUSEN
                                                  UNITED STATES MAGISTRATE JUDGE




                                                  9
